Thomas, J.
The evidence offered by the plaintiffs, to show when the canal and other works were completed; to show the failure to pay the rent, according to the lease, after such completion ; to prove the entry upon the premises by the plaintiffs, for such failure to pay rent and for a forfeiture, should have been admitted. For, though the defendants were relievable in equity, the proof of the facts before stated would enable the plaintiffs to maintain an action at law for damages for using the estate, and for waste of water after such default by defendants and entry of the plaintiffs.
The provision as to waste, in the indenture, is a covenant and not a condition. For any waste before the entry, the plain* tiffs must rely upon their covenants ; for waste after such entry damages may be recovered in this suit.

Exceptions sustained.